Citation Nr: 1503112	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  12-31 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for radiculopathy of the lower extremities, to include as secondary to a low back disability. 

3.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1974 to May 1977.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.   

The Veteran testified before the undersigned in November 2013.  A transcript of that hearing has been associated with the claims file.   

In November 2013, the Veteran submitted additional information to be added to his claims file, which was accompanied by a waiver of RO consideration of the said evidence.  That evidence was considered by the Board in this here decision.  


FINDINGS OF FACT

1.  The only medical opinion evidence relates the onset of the Veteran's low back disability to his active service; there is no contrary medical evidence of 
record. 

2.  The evidence establishes that the Veteran has radiculopathy of the lower extremities that is associated with his service-connected low back disability.

3.  The evidence is in equipoise as to whether the Veteran has tinnitus related to active service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014). 

2.   The criteria for service connection for radiculopathy of the lower extremities, secondary to a service-connected low back disability, have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159,  3.303, 3.310 (2014).
  
3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159,  3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Given the favorable disposition of each of the claims for service connection on appeal, the Board finds that all notification and development action needed to fairly 
adjudicate these claims has been accomplished.

Service Connection

The Veteran claims service connection for a low back disability related to his active military service.  He also claims a bilateral lower extremity neuropathy disability resulting from his low back disability.  He specifically asserts that he has these disabilities stemming from operating an armored personnel carrier (APC) and from performing other strenuous activities such as building bridges during his period of active service.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2014). 

Service connection may be presumed for certain chronic diseases which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2014). 

If a chronic disease or injury is shown in service, subsequent manifestations of the same chronic disease or injury at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b) (2014).  The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).   Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2014); Allen v. Brown, 7 Vet. App. 439 (1995). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Low Back Disability and Radiculopathy of the Lower Extremities

The Veteran's May 1974 service entrance examination and February 1977 service separation examination do not show any complaints of back issues.  The Veteran's service treatment records (STRs) show that he was seen for problems with his legs in April 1977, when he complained of bilateral foot issue and was diagnosed with skin irritation and pain due to wearing wet boots and socks a week before.  On separation examination in February 1977, the examiner noted that the Veteran had leg cramps.  

The Veteran's VA treatment records from January 2007 to May 2011 show regular complaints of low back and lower extremities problems.  The also show that the Veteran underwent low back surgery in May 2008.    

In his hearing testimony and several lay statements, the Veteran related that his work as a driver of an armored personnel carrier (APC), which he sometimes performed for as much as 30 hours at a time, exposed him to whole body vibration, which caused him low back pain regularly.  The Veteran also submitted copies of abstracts and studies which showed that long-term exposure to whole body vibration was harmful to the spinal system.

A March 2011"buddy statement" in evidence related that a friend who knew the Veteran during service recalled that, during active service, the Veteran complained about the vibration and the jarring that he would sustain while driving the APC, which caused his lower back to hurt for hours, and sometimes days, following.  A September 2011 "buddy statement" attested to the same, adding that the Veteran and his friend also worked on building bridges, which was hard on their backs.  

Similarly, in November 2013 and December 2013 statements, the Veteran's spouse related that she noticed the Veteran's low back and leg problems when they met two months after the Veteran was discharged from service, and that those problems continued throughout the years.  She also related that the Veteran sought chiropractic help for his back issues when they first met and, when that chiropractor retired, the Veteran saw another chiropractor from 1983 to 1992, who also retired eventually.  She reported that then the Veteran started seeing a doctor until 2003, when he began seeking healthcare through VA.

The Board finds no reason to doubt the Veteran's credibility, or the credibility of the lay statements submitted on his behalf. 

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

In this case, the Veteran is competent to describe his in-service recollections of low back and leg issues as well as his current manifestations of those disabilities because this requires only personal knowledge as it comes to him through his senses.  The individuals who submitted statements on the Veteran's behalf are also competent to observe his low back and leg problems and their recollections that they started in active service (per buddy statements) and were an on-going symptom after active service (per the Veteran's spouse and mother-in-law).  The Board also finds the lay statements in evidence credible.  

In addition, the Veteran has submitted statements from a chiropractor and a doctor who have treated him for both disabilities, and who have opined on both the diagnosis of his symptoms and their etiology.  Both of these medical opinions are in the Veteran's favor.   

In a January 2013 statement, the Veteran's former chiropractor, now retired, stated that while he did not have access to the Veteran's file, he did recall that the Veteran was his patient in the late 1980s and early 1990s, and had complaints of mid and low back pain accompanied by leg discomfort and intermittent leg cramps.  The chiropractor opined that the duties that the Veteran performed in the military could have been the initial cause of his back problems.

In a December 2013 statement, Dr. D. D. Dalenberg, M.D., the surgeon who performed the Veteran's May 2008 low back surgery, stated that while the surgery brought the Veteran about 65 percent low back pain relief, his bilateral diffuse lower extremity numbness and shooting pain to the left foot persisted.  The doctor related that the Veteran's left leg remained more symptomatic than his right, with particular symptoms to the lateral calf, indicating ongoing L5 symptoms.  Dr. Dalenberg noted the Veteran's history as related by the Veteran to include that he was asymptomatic before his active service.  During that time, the Veteran roade APCs a lot, build bridges, and other strenuous activities.  He noted a review of several medical articles provided by the Veteran documenting a relationship between whole body vibrations in vehicle such as Army APCs and lower back pain.  The doctor further noted the Veteran's assertions that he has had constant low back pain since service and that his bilateral lower extremity numbness began way back in his 20s.   Dr. Dalenberg noted a review of the Veteran's VA medical records.  
Dr. Dalenberg concluded that as to causation, the Veteran had provided a good history for temporal onset of his symptoms with his military service.  He also noted that articles in support of the Veteran's contentions as to onset of his symptoms as due to his extensive riding in Army APCs.  Therefore, he opined that it was at least as likely as not (greater than 50 percent chance) that the Veteran's impairments began during his military service and were related to his military service.

In this case, the Board finds that the Veteran is competent to report that his current low back symptoms began in service and continued thereafter.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  Moreover, the Board considers the statements of the Veteran be credible as they are facially plausible, internally consistent, and consistent with the other evidence of record.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In this regard, his DD214 specifically notes that his military occupational speciality (MOS). was that of a combat engineer.  As such, driving an APC for extended periods of time and constructing bridges is consistent with this MOS.  Despite the lack of service treatment records showing that the Veteran suffered with low back symptoms in service, since the Board finds that the Veteran's and the fellow service member's statements are competent and credible evidence that the Veteran had low back symptoms in service, then, consistent with Dr. Dalenberg's December 2013 favorable opinion, the pertinent evidence of record supports the conclusion that the Veteran's current low back disability is related to his active service.  In addition, there is no medical opinion to the contrary.  Further, VA may not order additional development for the sole purpose of obtaining evidence unfavorable to a claimant. Mariano v. Principi, 17 Vet. App. 305, 312 (2003).

Accordingly, resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for a low back disability is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Further, as a November 2009 VA medical records show that the Veteran was diagnosed with lumbar radiculopathy and that he has persistent radiculopathy of the bilateral lower extremities, the Board finds that the evidence is in favor of the grant of service connection for radiculopathy of the lower extremities as secondary to his now service-connected low back disability under 38 C.F.R. § 3.310 (2014).  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
 



Tinnitus

The Veteran asserts that he has tinnitus as due to active service hazardous noise exposure.  In addition to serving as a combat engineer, he asserts that he was exposed to noise when he performed demolition, on the firing range, and when he operated an APC, sometimes for 30-hour stretches at a time.  The Board finds the Veteran's account credible and consistent with the circumstances of his service.

The Veteran's May 1974 service entrance examination, February 1977 service separation examination, and STRs do not show any complaints of tinnitus.   

The Veteran's VA treatment records from January 2007 to May 2011do not show complaints of tinnitus.  

In February 2011, the Veteran underwent a VA audiological consultation.  The examiner noted that the Veteran had military and civilian noise exposure (but wore earplugs in his civilian job), that he had periodic bilateral tinnitus, and that he did not recall the exact onset of the tinnitus, but stated that he experienced ringing following noise exposure in military service.  The examiner diagnosed mild to moderate sensioneural hearing loss. 

On a VA audiology examination in May 2011, the examiner diagnosed the Veteran with constant bilateral tinnitus and bilateral high frequency sensorineural hearing loss.  However, the examiner opined that it was less likely as not that the 
Veteran's current tinnitus was related to his service, and more likely due to his decrease in hearing after the military and civilian noise exposure.   

In his hearing testimony and several lay statements, the Veteran related that he was exposed to the noise resulting from his work as an APC driver on a regular basis, sometimes for 30 hours at a time.  He stated that his tinnitus started while he was in active service, and that it has continued ever since.  The Veteran has also reported that he was not exposed to regular hazardous noise after separation from service, working as the owner of an auto body shop, and that he always wore hearing protection at work.  

A March 2011"buddy statement" in evidence related that a friend who knew the Veteran during service recalled that the Veteran complained about hearing problems and tinnitus during active service.  A September 2011 "buddy statement" attested to the same.  Similarly, in November 2013 and December 2013 statements, the Veteran's spouse related that she noticed the Veteran's hearing problems and complained about noise in his ears when they met two months after the Veteran was discharged from service, and that his hearing problems continued throughout the years.  She reported that then the Veteran started seeing a doctor for his hearing-related issues in about 1992 and continued to see that doctor until 2003, when he began seeking healthcare through VA. The Veteran's mother-in-law submitted a statement in January 2014 in which she also spoke to the Veteran's on-going hearing problems.  

The Board finds no reason to doubt the Veteran's credibility, or the credibility of the lay statements submitted on his behalf. 

In this case, the Veteran is competent to describe his in-service recollections of tinnitus as well as his current manifestations of tinnitus because this requires only personal knowledge as it comes to him through his senses.  The individuals who submitted statements on the Veteran's behalf were also competent to observe his tinnitus and hearing problems and their recollections that they started in active service (per Veteran's friends) and were an on-going symptom after active service (per the Veteran's spouse and mother-in-law).  Layno, 6 Vet. App. at 470.  
The Board also finds the lay statements in evidence credible.  The statements of the Veteran and the ones submitted on his behalf are consistent with each other, and with other evidence of record, such as the evidence of the circumstances of the Veteran's service.  Despite not being buttressed by contemporaneous medical evidence, the statements attest to the continuity of the Veteran's tinnitus symptomatology, and the Board finds them both assertive and persuasive. 

The Board notes that the Veteran is competent to report that he experiences ringing in his ears, which is the clinical feature of tinnitus, starting in service, and that it has continued after separation from service.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The Board finds that the Veteran's statements as to onset of tinnitus in service and the persistence of ringing in his ears since that time are consistent and credible.

Regarding etiology, the claims folder contains a negative opinion that tinnitus was less likely a result of noise exposure service in service.  In this regard, while the VA opinion of record is not favorable to the Veteran, the May 2011 VA examiner did not address the assertions of continuity of symptomatology of the Veteran's tinnitus, stating instead that the Veteran's disability was most likely due to his decrease in hearing after the military and noise exposure.  Despite clearly stating that the Veteran reported that his tinnitus began in service, the May 2011 VA examiner appeared to see the Veteran's tinnitus as a culmination of both his military and civilian noise exposure.  Given the nature of a tinnitus condition, the Veteran is uniquely situated to competently identify and report on the onset and duration of tinnitus.  Weighing the above evidence, the Board finds the statements of the Veteran to be reliable in this case, and the evidence of record also fails to demonstrate that the Veteran's statements are not credible. 

Thus, the Board finds that the evidence is at least in equipoise.  Resolving all reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for the Veteran's tinnitus have been met and the claim is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 













ORDER

Service connection for a low back disability is granted.

Service connection for radiculopathy of lower extremities, secondary to a low back disability, is granted. 

Service connection for tinnitus is granted. 



______________________________________________
LESLEY A. REIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


